DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicants preliminary amendment filed October 25, 2019, cancelling claims 1-23 and adding new claims 24-46 is acknowledged.  Accordingly, claims 24-46 are pending.

Drawings
The replacement drawings filed November 12, 2019 are objected to because:
FIGs 1c, 2a, 3b, 6h, 8, 14a-c, 15 and 22 have been cut off so the entire figure is not shown.
FIGs 2, 68, 14, 15, 16b and 18 have the figure label oriented in a different direction than the rest of the figure.  Rule 37 C.F.R. 1.84(p)(1) indicates that reference characters must be oriented in the same direction as the view so as to avoid having to rotate the sheet.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 – Nucleotide and/or amino acid sequences appearing in the specification on pages 12-13, 31, 47-55, 58-86, 89-105 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency #2 – Nucleotide and/or amino acid sequences appearing in the drawings (FIGs 4a 4c, 4d, 5, 6c, 6d, 13, 14a-c, 15a-c, 16a, 17a-b, and 22) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Restriction/Election Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim 24, drawn to a method of generating a double strand break in genomic DNA using a cytosine deaminase, an inactivated target specific endonuclease, specifically SpCas9(D10 mutant), and a uracil-specific excision reagent. 
Group 2, claims 25-40, drawn to methods of analyzing a genomic DNA sequence and/or identifying cleavage sites comprising treating DNA with a cytosine deaminase, an inactivated target specific endonuclease, a uracil-specific excision reagent, then analyzing the nucleic acid sequence of the cleaved DNA fragment and identifying the cleavage site.
Group 3, claims 41-46, drawn to methods of identifying off-target sites of cytosine deaminase comprising treating DNA with a cytosine deaminase, an inactivated target specific endonuclease, a uracil-specific excision reagent, then analyzing the nucleic acid sequence of the cleaved DNA fragment and identifying off target cleavage sites and aligning nucleotide sequence reads.

Groups 1-3 listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1 together with group 2 or 3 lack unity because even though they share the technical feature of treating genomic DNA with a cytosine deaminase, an inactivated target specific endonuclease, a uracil-specific excision reagent, the technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Liu (US 20160304846, filed June 10, 2016).  Liu teaches an assay of treating ssDNA with a dCas9-APOBEC1 (i.e., an inactivated target specific endonuclease and a cytosine deaminase) followed by treatment with Uracil DNA Glycosylase and NaOH (i.e., a uracil-specific excision reagent), which cleaves the DNA ([0107], FIGs 4-5).  Liu also teaches using various Cas9-cytosinde deaminase fusion proteins to edit genomic DNA ([0050], [0096], [0098], [0100], [0104]).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have used genomic DNA in place of the ssDNA in the assay using Cas9-APOBEC1, UDG and NaOH to cleave the DNA and detect cleavage of the DNA as it would have amounted to a simple substitution of one form of DNA for another by known means to yield predictable results.  Liu teaches the Cas9-cytosine deaminases are functional on both genomic DNA and ssDNA; thus, one would have a reasonable expectation of success of then using UDG and NaOH-mediated cleavage on genomic DNA as was shown with ssDNA.  One would have been motivated to make the substitution in order to monitor the activity of Cas9-cytosinde deaminases in genomic DNA as was shown with ssDNA in Liu.
Groups 2 and 3 lack unity because even though they share the technical feature of treating DNA with a cytosine deaminase, an inactivated target specific endonuclease, a uracil-specific excision reagent, and then analyzing the DNA and identifying a cleavage site, the technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Liu (US 20160304846, filed June 10, 2016).  As indicated above Liu teaches an assay of treating ssDNA with a dCas9-APOBEC1 (i.e., an inactivated target specific endonuclease and a cytosine deaminase) followed by treatment with Uracil DNA Glycosylase and NaOH (i.e., a uracil-specific excision reagent), which cleaves the DNA ([0107], FIGs 4-5).  Liu additionally identifies the site of cleavage by analyzing the cleavage products (FIGs 4-5).  Liu also teaches using various Cas9-cytosinde deaminase fusion proteins to edit genomic DNA ([0050], [0096], [0098], [0100], [0104]).  It would have been obvious to have used genomic DNA in place of the ssDNA in the assay using Cas9-APOBEC1, UDG and NaOH to cleave the DNA and detect cleavage of the DNA as it would have amounted to a simple substitution of one form of DNA for another by known means to yield predictable results.  Liu teaches the Cas9-cytosinde deaminases are functional on both genomic DNA and ssDNA; thus, one would have a reasonable expectation of success of then using UDG and NaOH-mediated cleavage on genomic DNA as was shown with ssDNA.  One would have been motivated to make the substitution in order to monitor the activity of Cas9-cytosinde deaminases in genomic DNA.

Means For Traversal
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636